Citation Nr: 0736662	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-38 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a May 2005 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A subsequent rating decision on this 
matter was issued in June 2005 without any decision on this 
matter becoming final.  A notice of disagreement was received 
in July 2005, a statement of the case was issued in April 
2006 and, after the veteran participated in further 
development  of the evidence, a supplemental statement of the 
case was issued in October 2006.  A formal substantive appeal 
was then received by the RO in November 2006.

The veteran testified at a Travel Board hearing in September 
2007.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The appellant's claimed in-service stressors have not 
been corroborated to have occurred by official military 
records or any other credible supporting evidence.

3.  An acquired psychiatric disability, to include obsessive 
compulsive disorder, was not manifested during active duty 
service, nor is any current acquired psychiatric disability 
otherwise related to such service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2007).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in March 2005, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board also notes that the March 2005 letter included special 
notice particular to the development of PTSD claims and 
stressor events.

The Board notes that the March 2005 letter was sent to the 
appellant prior to the May 2005 RO rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the March 2005 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there appears to have been timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted.  The claims folder contains a letter from the 
RO to the appellant, dated March 2006, which directly 
explained how VA determines disability ratings and effective 
dates.  Following March 2006, the RO readjudicated the 
veteran's claim and issued a statement of the case in April 
2006, and again readjudicated the claim in connection with 
issuing a supplemental statement of the case in October 2006.  
In any event, as the Board finds below that service 
connection is not warranted in this case, no ratings or 
effective dates will be assigned; any questions of notice 
concerning such assignments are therefore rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board declines to obtain a VA examination in this case.  
The record already contains evidence reflecting that the 
veteran is currently diagnosed with the claimed psychiatric 
diseases, and the denial of service connection in this case 
is not based upon any dispute of current diagnoses.  Denial 
of service connection in this case is based upon the absence 
of a verified PTSD stressor event during service and the 
absence of contemporaneous evidence indicating onset of a 
claimed disability during service or within an applicable 
presumptive period following service.  Under these 
circumstances, no findings from a VA examination could 
substantiate the veteran's claim; a current VA examination 
report could not demonstrate significantly earlier onset of 
disability or verify the occurrence of a stressor event 
without resorting to pure speculation.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board notes that the RO made an attempt to develop 
evidence which might verify the occurrence of in-service 
stressor events in this case.  However, as reflected in a 
February 2006 memo in the claims folder, the RO was unable to 
create a viable query as the veteran has not provided any 
description of a claimed stressor event with sufficient 
specificity; the veteran has not identified any event as 
having occurred within a 60 day window which might allow for 
a viable verification attempt.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, the veteran has provided evidence to show a current 
diagnosis of PTSD; the difficulty concerning this claim has 
been in the fact that the veteran has been unable to provide 
specific information to allow for verification of any in-
service stressor event.  The veteran's January 2005 filing of 
this claim reports that his PTSD began in May 2004 and there 
is no significant evidence or contention that it first 
manifested during service or within any applicable 
presumptive period.  As discussed in more detail below, the 
veteran's service medical records reflect that no acquired 
psychiatric disability manifested during service.

The veteran contends that his service in operations in 
Somalia involved experiences which have caused the 
development of PTSD.  The veteran's correspondence, in 
aggregate, contends that he suffers from PTSD as the result 
of exposure to life-threatening conditions involving enemy 
hostility, including occasions of encountering enemy gunfire, 
during his service in Somalia.  This theory has been 
presented in multiple statements, including in the November 
2006 substantive appeal submission. 

The veteran has not provided sufficiently specific detail for 
corroboration of any single qualifying stressor event; 
service connection cannot be granted for PTSD in the absence 
of an associated corroborated stressor.  The Board 
acknowledges the veteran's description, originally presented 
in his January 2005 stressor statement, of a particular 
experience involving a young boy carrying a mortar round 
towards the veteran.  However, the veteran has not provided 
corroborating evidence of this incident and has not 
identified the time and place of the incident with sufficient 
specificity to permit a viable verification attempt.

Significantly, the records and letters submitted from the 
veteran's psychologists do not expressly identify any 
specific stressor event as the cause of the veteran's PTSD 
symptoms.  Rather, these items of evidence essentially 
attribute the PTSD pathology vaguely to the dangerous 
conditions of the veteran's service.  None of the evidence 
identifies a specific stressor event which might be 
corroborated or verified through objective evidence.  Service 
connection for PTSD may only be warranted with demonstration 
of a corroborable specific in-service stressor.  Although it 
is clear that the veteran served in Somalia, this fact alone 
does not constitute a specific stressor for which service 
connection may be granted.  The Board emphasizes that mere 
presence in a combat zone is not sufficient, solely in and of 
itself, to support a claim of service connection for PTSD.  A 
stressor must consist of an event during service.  Zarycki v. 
Brown, 6 Vet.App. 91, 99 (1993).

The veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the veteran engaged in combat 
with enemy forces.  The Board acknowledges the veteran's 
submission of evidence showing the general conditions 
experienced during service in Somalia, including the 
statements of other veterans who served in Somalia around the 
same time as the appellant.  The Board also acknowledges the 
evidence submitted by the veteran showing that that Operation 
Restore Hope in Somalia was, in the words of General Tony 
Zinni, a "combat mission."  Although this evidence tends to 
support the veteran's contention that his service in Somalia 
took place in a combat zone, it unfortunately is not 
sufficient to demonstrate that the veteran actually 
participated in combat in the capacity contemplated by 
38 C.F.R. § 3.304(f).

The Board also acknowledges the veteran's contentions, 
including in his May 2006 statement, that his receipt of 
combat pay and the Armed Forces Expeditionary medal 
demonstrate that he is a combat veteran for the purposes of 
38 C.F.R. § 3.304(f).  The veteran alleges that the combat 
pay and the Armed Forces Expeditionary medal were furnished 
in recognition of his service in Somalia under conditions 
substantially as hazardous as combat.  The Board essentially 
accepts that the veteran's service in Somalia was hazardous, 
but, unfortunately, the receipt of combat pay and the Armed 
Forces Expeditionary medal do not specifically demonstrate 
that the veteran actually engaged the enemy in combat for the 
purposes of 38 C.F.R. § 3.304(f).  Once again, the Board 
emphasizes that service in a combat zone is not necessarily 
service in combat for the purposes for 38 C.F.R. § 3.304(f).  
See VAOPGCPREC 12-99 (October 18, 1999).

The finding that the veteran is not shown to be a combat 
veteran for the purposes of 3.304(f) does not mean that the 
Board doubts that his service was in a combat zone nor does 
it mean that the Board doubts that the veteran served in 
difficult conditions.  The legal standard simply requires a 
showing of actual participation in combat, that he 'engaged 
in combat' against the enemy, in order to be entitled to the 
3.304(f) presumption.  The veteran has submitted evidence 
which clearly demonstrates that his service in Somalia 
involved significant difficulty in proximity to violent 
conditions, but does not demonstrate that he engaged the 
enemy in combat in the manner contemplated by 3.304(f).

The fact that the veteran is not shown to be entitled to the 
3.304(f) presumption does not mean that the Board doubts that 
the veteran's service was hazardous and does not prevent the 
veteran from establishing entitlement to service connection 
for PTSD should he provide corroborating evidence of an in-
service stressor event.  The fact that the veteran does not 
benefit from the 3.304(f) presumption in this case only means 
that the Board cannot accept the veteran's uncorroborated lay 
statements as sufficient evidence of the occurrence of a 
stressor event which is claimed to have caused PTSD.  The 
outcome of this case could be different if the veteran 
identified any specific event and provided evidence to 
corroborate such an event which meets the applicable criteria 
and is determined by competent medical evidence to be a 
causal PTSD stressor.  The Board finds no reason to doubt the 
credibility of the veteran and, indeed, sympathizes with him.  
However, the Board has no authority in this case to grant 
service connection for PTSD without a single identified 
specific stressor event with verifying corroborating evidence 
at this time.

The veteran has described, including during his hearings and 
in a May 2006 statement, that he was involved in incidents in 
which he was under fire from hostile gunmen or snipers on 
multiple occasions; however, there is no indication of a 
specific date, location, or circumstance sufficient to allow 
for any reasonable corroboration attempt with reference to 
pertinent records and reports of such incidents.  
Unfortunately, the veteran's statements do not offer the type 
of detail and specificity of a particular stressor-event 
which might be reasonably corroborated.  The Board notes that 
the veteran's service records have been reviewed in seeking 
corroboration of a pertinent event correlated to the 
veteran's described stressors, but the records contain no 
indication of any such event.  The Board also notes that the 
RO was unable to initiate a viable search for corroborating 
evidence which might assist the veteran, because the veteran 
has provided insufficiently specific information as to the 
time and place of claimed stressor events.

The veteran's contentions, including as expressed in one of 
his May 2006 statements, otherwise feature descriptions of 
being deeply adversely affected by memories associated with 
his service in Somalia and trauma stemming from the 
conditions surrounding him during service.  The Board also 
acknowledges the statements submitted by the veteran's wife, 
in March 2005 and April 2006, describing that she has 
observed the veteran experiencing severe guilt and associated 
symptoms of PTSD.  The Board sympathizes and understands the 
contentions of the veteran and his wife, and the Board 
appreciates the veteran's honorable service.  In this case, 
however, the law simply does not offer any basis for granting 
service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
veteran's testimony that he endured several traumatic combat-
like experiences while serving in Somalia; nevertheless, 
these experiences have been stated in general terms, and no 
specific combat incidents during a sufficiently specific 
time-period at a sufficiently specific place have been 
indicated.  The law simply does not offer any basis for 
granting service connection for PTSD without a specific 
corroborated stressor event.

To the extent that the veteran contends that he suffers from 
PTSD due to combat-related stressor events in service, the 
evidence does not demonstrate that the veteran engaged in 
combat and, thus, corroborating evidence is required to 
verify stressor events presented in the veteran's testimony.  
The only evidence of in-service combat-related stressors are, 
however, contained in the veteran's non-specific and 
uncorroborated statements.  Consequently, absent probative 
supporting evidence to corroborate the occurrence of a 
specific stressor-event, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.

Obsessive-Compulsive Disorder or Other Acquired Psychiatric 
Disorder

The veteran also claims entitlement to service connection for 
acquired psychiatric disorders other than PTSD, such as 
obsessive-compulsive disorder.  The record includes a 
competent medical diagnosis of psychiatric disorders other 
than the above discussed PTSD; in particular, a June 2005 
psychotherapist's letter diagnoses the veteran with 
"Obsessive Compulsive Disorder and Bipolar Type II- 
Recurrent Major Depression."  There is, therefore, competent 
evidence of these current psychiatric disabilities.

The essential question in this case is whether any current 
acquired psychiatric disability is causally related to the 
veteran's active duty service.  A review of service medical 
records shows that no psychiatric disorder was manifested 
during service.  Service medical records do not refer to any 
psychiatric complaints or pertinent medical findings.  In 
fact, at the time of his separation examination in May 1995, 
the veteran checked the appropriate boxes to indicate that he 
did not have and had never had depression or excessive worry 
or nervous trouble of any sort.  This is highly significant 
in that it shows that the veteran himself did not believe 
that he was suffering, or had ever suffered, from such 
symptomatology.  Even more significant is the fact that the 
veteran's psychiatric status was clinically evaluated as 
normal by military medical personnel at the time of the May 
1995 examination.  This shows that the military examiner(s), 
in their medical judgment, were of the opinion that the 
veteran's psychiatric status was normal and had no 
information demonstrating otherwise.  Based on the service 
medical records, the Board finds that an acquired psychiatric 
disability was not manifested during the veteran's active 
duty service.

Looking to post-service records, there is no competent 
evidence to suggest that any psychosis was manifested within 
one year of discharge from service so as to fall within the 
one-year presumption.  There is also no competent evidence 
showing that any acquired psychiatric disability was 
manifested for several years after service.  The veteran's 
own January 2005 application for benefits claims that his 
psychiatric disabilities, and associated treatment, began in 
May 2004.

The Board is thus presented with an evidentiary picture which 
affirmatively shows that no acquired psychiatric disability 
was manifested during service.  The Board believes that the 
service medical records, to specifically include the report 
of the May 1995 separation examination, constitute sufficient 
competent evidence in this regard.  There is also no 
supporting evidence of an acquired psychiatric disability for 
several years after service.  In other words, there is a lack 
of persuasive evidence of a continuity of psychiatric 
symptomatology after service to otherwise suggest a nexus to 
service.

The Board has considered the veteran's contentions that he 
suffers from an acquired psychiatric disability caused during 
his active duty service.  While the veteran, as a lay person, 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The only psychiatric diagnosis which 
the competent medical evidence of record suggests may be 
causally linked to service is PTSD.  There is no competent 
medical evidence showing that any other acquired psychiatric 
disorder manifested during service, manifested within a 
presumptive period following service, or is otherwise 
causally linked to his service.  There is no suggestion of 
any psychiatric problems during service, at discharge, or 
until May 2004.  This lengthy period of over 8 years without 
contemporaneous evidence of complaint or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Conclusion

The Board is compelled to conclude that the preponderance of 
the competent evidence is against service connection for an 
acquired psychiatric disability, to include PTSD and 
obsessive compulsive disorder.  Thus, the benefit-of-the-
doubt rule is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection is not warranted for PTSD or for any other 
acquired psychiatric disability.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


